Per Curiam.

The fire clause of the lease is not confined to part of a building, but applies to a lease of an entire building as well, and therefore applies to this case. However, in order to give meaning to the whole clause it is necessary to construe “or” to read “ and ”, since obviously it was not intended to give the landlord an absolute right of termination irrespective of how slight the fire damage to the demised premises might be.
The finding that the damage was less than 50% is supported by the evidence and that is sufficient to defeat the landlord’s right to make an election to terminate the lease. (General Outdoor Adv. Co. v. Wilson, 276 App. Div. 63; Leone v. Russo, 190 Misc. 984, affd. 275 App. Div. 674.)
Final judgment should be unanimously affirmed, with $25 costs.
Concur — Hogan, P. J., Gulotta and Glickman, JJ.
Judgment affirmed, etc.